DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021, has been entered.

3.	Claims 1, 3, 4, 6, 9,11, 12, 14 and 15 have been amended. Claims 2 and 10 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1, 3-9 and 11-18 are pending in this office action.

4.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 18, 2020.

Information Disclosure Statement
5.	Information disclosure statement (IDS), submitted April 30, 2021, has been received and considered by the examiner.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bob Goodell on August 17, 2021.
7.	The application has been amended as follows: 
IN THE CLAIMS:
In Claim 8, line 1, delete “according to claim 2”, and replace with “according to claim 1”.

Claim Rejections - 35 USC § 103
8. 	The rejection of Claims 1, 3-9 and 11-18 under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0052960 A1) in view of Fujii (US 2015/0144409 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-13 of the Remarks dated March 5, 2021.

Reasons for Allowance
9.	Claims 1, 3-9 and 11-18 are allowed. 
10. 	The following is an examiner’s statement of reasons for allowance: the closest prior art, Kwon et al. (US 201 1/0052960 A1) in view of Fujii (US 2015/0144409 A1), teach an air-cooling battery pack comprising a cell assembly having a plurality of pouch-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725